On Motion for Rehearing
The ordinance of annexation which we have held void contains a saving clause that “should* any section or part of this ordinance be held unconstitutional, illegal or invalid, such unconstitutionality, illegality or invalidity of such section or part shall in no wise affect, impair or invalidate the remaining portion thereof, but as to it the same shall be and remain in full force and effect.” The rule with reference to saving clauses is thus stated in Corpus Juris, Vol. 59, page 647, Section 207: “A clause in an act declaring that if one section or provision of the act is unconstitutional the validity of the other sections or provisions shall not be affected is valid and will be given effect by the courts so far as possible or as justified by the terms thereof. Such clause has been held merely declaratory of the rules theretofore laid down by the courts, and will not be construed as requiring the court to uphold the valid part of any act where such part is wholly dependent on invalid parts, and cannot be given effect without them; it provides a rule of construction to aid in determining the legislative intent, and does not lay down an inexorable command.” In our original opinion we held that, “Since the ordinance as a whole was aimed at and would have resulted in destroying the right of West University Place to extend its boundaries at all, it is void as a whole.” If this is true, it was essential to accomplish such purpose that all of the territory embraced in the ordinance should be annexed to the City of Houston. “Where a munic*208ipal ordinance is entire, each part being essential to, and connected with, the balance, the invalidity of one part renders the whole invalid. The part that is good must be clearly distinguished from the part that is bad so that if the invalid portion is eliminated that which stands remains a distinct and complete ordinance capable of being enforced. The operation of the rule cannot be prevented by a provision in the ordinance that 'should any portion of this ordinance or contract be invalid, then so much thereof as shall not be invalid shall be and remain in full force and effect’.” 45 C.J. 548. The ordinance under consideration is in its nature not severable, and must be sustained in its entirety if at all. This is readily seen by asking the question, how much of the territory attempted to be annexed shall be held to have been validly taken in, and where shall the excluded territory be cut from ? Obviously, the answer can only be supplied by the governing body of the City of Houston. Courts, for instance, have the duty to set aside a railroad rate which is so unreasonable as to be confiscatory; but they have not the power to substitute in lieu of the rate which is set aside one which the court considers reasonable because the fixing of rates is exclusively a legislative function, just as the fixing of a city’s boundaries is a legislative function. Just what part of the territory less than the whole of what the city has attempted to annex the governing body would wish to incorporate within the city limits we have no way of determining, only such governing body can determine this, for it involves the exercise of legislative powers. See County School Trustees v. District Trustees, 137 Tex. 125, 153 S.W.2d 434, 439.
The fact that the City of West University Place had not actually adopted a Home Rule Charter until some ten days after the City of Houston had begun its annexation proceedings on December 7, 1940, does not change the situation. It is not questioned that West University Place had a population greatly in excess of 5,000 on December 7, 1940. See City of Houston v. City of Magnolia Park, Tex.Com.App., 276 S.W. 685, cited in our original opinion.
Appellants’ motion for rehearing is overruled.
Overruled.